Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 1 of 27
     Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 2 of 27




 THE INSURER(S) NAMED HEREIN IS (ARE) NOT LICENSED BY THE STATE OF NEW
YORK, NOT SUBJECT TO ITS SUPERVISION, AND IN THE EVENT OF THE INSOLVENCY
OF THE INSURER(S), NOT PROTECTED BY THE NEW YORK STATE SECURITY FUNDS.
    THE POLICY MAY NOT BE SUBJECT TO ALL OF THE REGULATIONS OF THE
           INSURANCE DEPARTMENT PERTAINING TO POLICY FORMS.
          Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 3 of 27




              This Insurance is effected with Certain Underwriters at Lloyd’s,
              London (not incorporated).


              This Certificate                 is issued in accordance with the limited
              authorization granted to the Correspondent by certain Underwriters at Lloyd’s,
              London (such Underwriters being hereinafter called “Underwriters) whose
              names and the proportions underwritten by them can be ascertained from the
              office of said Correspondent and in consideration of the premium specified
              herein, Underwriters (and their Executors and Administrators) do hereby bind
              themselves each for their own part, and not one for another.


              The Insured is requested to read this Certificate, and if not correct,
              return it immediately to the Correspondent for appropriate alteration.



              The Correspondent issuing this Certificate is:




SLC-3 (USA) NMA2868 (24/08/00)
Form approved by Lloyd’s Market Association
          Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 4 of 27


     CERTIFICATE PROVISIONS


1.   Signature Required. This Certificate shall not be valid unless signed by the Correspondent on the attached Declaration
     Page.

2.   Correspondent Not Insurer. The Correspondent is not an Insurer hereunder and neither is nor shall be liable for any
     loss or claim whatsoever. The Insurers hereunder are those Underwriters at Lloyd's, London whose syndicate numbers
     can be ascertained as hereinbefore set forth. As used in this Certificate "Underwriters" shall be deemed to include
     incorporated as well as unincorporated persons or entities that are Underwriters at Lloyd's, London.

3.   Cancellation. If this Certificate provides for cancellation and this Certificate is cancelled after the inception date, earned
     premium must be paid for the time the insurance has been in force.

4.   Service of Suit. It is agreed that in the event of the failure of Underwriters to pay any amount claimed to be due
     hereunder, Underwriters, at the request of the Assured, will submit to the jurisdiction of a Court of competent jurisdiction
     within the United States. Nothing in this Clause constitutes or should be understood to constitute a waiver of
     Underwriters' rights to commence an action in any Court of competent jurisdiction in the United States, to remove an
     action to a United States District Court, or to seek a transfer of a case to another Court as permitted by the laws of the
     United States or of any State in the United States. It is further agreed that service of process in such suit may be made
     upon the firm or person named in item 6 of the attached Declaration Page, and that in any suit instituted against any
     one of them upon this contract, Underwriters will abide by the final decision of such Court or of any Appellate Court in
     the event of an appeal.
          The above-named are authorized and directed to accept service of process on behalf of Underwriters in any such
     suit and/or upon request of the Assured to give a written undertaking to the Assured that they will enter a general
     appearance upon Underwriters' behalf in the event such a suit shall be instituted.
           Further, pursuant to any statute of any state, territory or district of the United States which makes provision
     therefor, Underwriters hereby designate the Superintendent, Commissioner or Director of Insurance or other officer
     specified for that purpose in the statute, or his successor or successors in office, as their true and lawful attorney upon
     whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the Assured or
     any beneficiary hereunder arising out of this contract of insurance, and hereby designate the above-mentioned as the
     person to whom the said officer is authorized to mail such process or a true copy thereof.

5.   Assignment. This Certificate shall not be assigned either in whole or in part without the written consent of the
     Correspondent endorsed hereon.

6.   Attached Conditions Incorporated. This Certificate is made and accepted subject to all the provisions, conditions and
     warranties set forth herein, attached or endorsed, all of which are to be considered as incorporated herein.
         Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 5 of 27
                                                                                                                      ISI2015-79




This Declaration Page is attached to and forms part of Certificate Provisions (Form SLC-3 USA NMA2868)



Previous No. N/A                    Authority Ref. No. HGBA15062                    Certificate No. B1132HGBA15062712



1.      Name and Address of the Assured:

        Roc Nation Sports
        c/o Roc Nation Boxing LLC
        1411 Broadway, 38th Floor
        New York, NY 10018



2.      Effective from     December 23, 2015                              to        December 23, 2016
        both days at 12:01 a.m. standard time.


3.      Insurance is effective with certain    UNDERWRITERS AT LLOYD’S, LONDON
        Percentage:                           100%



4.      Amount                      Coverage                    Rate                Premium
        $6,300,000.00               Accident and Sickness       1.4000%             $88,200.00    Premium
                                                                                    $200.00       Policy Fee
                                                                                    $3,175.20     Surplus Lines Tax
                                                                                    $158.76       Stamping Fee
                                                                                    $91,733.96    Total Due



5.      Forms attached hereto and special conditions:

           SLC-3 (USA) NMA2868                   LSW1135B                      NMA 1998                   JHA 27/11/01
           LSW1210                               LSW1175                       Security List
           LSW1001 (Insurance)                   Application                   Sanctions Clause



6.      Service of Suit may be made upon:

        Mendes & Mount              Foley & Lardner LLP (if California)             Locke Lord LLP (if Illinois)
        750 Seventh Avenue          555 California Street, Suite 1700               111 S Wacker Dr
        New York, NY 10019          San Francisco, CA 94104-1520                    Chicago, IL 60606
        U.S.A.                      U.S.A.                                          U.S.A.



7.      In the event of a claim, please notify the following:   International Specialty Insurance, Inc.
                                                                110 Oakwood Drive, Suite 420
                                                                Winston-Salem, NC 27103
                                                                800-849-0474




                                                                by
                                                                          _______________________________________
                                                                                        Correspondent

                                                                Dated December 21, 2015
           Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 6 of 27
                                                                                              Attaching to and forming a part of
                                                                                              Policy No. B1132HGBA15062712
                                                                                                    Re: ROC NATION SPORTS

                                                           SCHEDULE


INSURED PERSON:                                              ANDRE WARD
(also referred to as "You" or "Your" or the "Insured")

OCCUPATION:                                                  Professional Boxer

OWNER & BENEFICIARY:                                         ROC NATION SPORTS

ADDRESS OF OWNER:                                            c/o Roc Nation Boxing LLC
                                                             1411 Broadway, 38th Floor
                                                             New York, NY 10018

POLICY #:                                                    B1132HGBA15062712

EFFECTIVE DATE OF COVERAGE:                                  December 23, 2015

EXPIRATION DATE OF COVERAGE:                                 December 23, 2016
                                                             12:01 a.m. both days, Local Standard Time at the address of the Owner.

PREMIUM:                                                     $88,200.00 base premium
                                                             $200.00 ISI policy fee
                                                             $3,175.20 (3.6%) NY surplus lines tax
                                                             $158.76 (1.8%) NY stamping fee
                                                             Total Due: $91,733.96 (each year for 1 year)

COVERAGE:                                                    24 hour, Worldwide including training, practicing and
                                                             playing of Occupation

          A) Temporary Total Disability – Accident or Sickness
                Monthly Benefit:            N/A
                Elimination Period:         N/A
                Maximum Benefit Period: N/A
                Recurrent Period:           N/A

          B) Permanent Total Disability – Accident or Sickness
                 Lump Sum Benefit:          $6,300,000.00
                 Elimination Period:        12 consecutive months of Total Disability
                 Rehabilitation Period:     90 days


          TOTAL AMOUNT OF
          ALL BENEFITS PAYABLE:                           $6,300,000.00




                                   Insurer:              Underwriter's at Lloyd's, London


   THIS POLICY WILL ONLY INSURE AGAINST THE ABOVE DISABILITY BENEFITS THAT HAVE A
                  BENEFIT AMOUNT AND ELIMINATION PERIOD INSERTED




                                                                  1
       Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 7 of 27
                                                              Attaching to and forming a part of
                                                              Policy No. B1132HGBA15062712
                                                                    Re: ROC NATION SPORTS


UNDERWRITING REQUIREMENTS:         Application Form Dated:          July 6, 2015
                                   Medical Form Dated:              N/A

CONDITIONS:                        ISI wording as agreed by the Company
                                   To follow the terms, conditions, limitations and
                                   exclusions of the Policy form or as endorsed hereon.

FORMS ATTACHED HERETO
AND SPECIAL CONDITIONS:                 Privacy Policy Statement
                                        Service of Suit Clause (U.S.A.) – NMA 1998
                                        Nuclear/Radioactive Exclusion Clause – LSW 1210
                                        Security List
                                        Several Liability Notice – LSW 1001
                                        Sanctions Clause
                                        Endorsement(s)
SUBJECTIVITIES:                    The Insured Person shall provide Us with a completed
                                   Application and Medical Report within 30 days of
                                   inception. Between inception and deadline cover is
                                   provided by Us on the terms and conditions specified
                                   within the Policy to which this condition is attached.
                                   Failure to provide the information within 30 days may
                                   result in the Policy being cancelled back to inception and
                                   time on risk premium may be charged.
                                   Coverage will exclude any claims arising from Injury(ies)
                                   and/or Sickness to any part of the body for which the
                                   Insured Person has been recommended and/or given
                                   any medical treatment by a qualified Physician during
                                   the eighteen (18) month period prior to the Effective
                                   Date of Coverage and which resulted in a period of Total
                                   Disability of not less than five consecutive days. This
                                   exclusion will apply during the underwriting/conditional
                                   coverage period.
                                   These conditions and exclusions may be waived upon
                                   Our receipt and consent of:

                                   1.   Completed Application form
                                   2.   Medical Report
                                   3.   Any such additional information that We may require
                                   4.   Justification of sum insured.

                                   We reserve the right based on medical information
                                   received to apply Exclusions where appropriate.
                                   In the event the information provided is deemed
                                   unsatisfactory by Us, coverage may be cancelled and
                                   time on risk premium may be charged.

INFORMATION:                       Date of Birth:   February 23, 1984
                                   Team:            N/A




                                        2
         Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 8 of 27
                                                                               Attaching to and forming a part of
                                                                               Policy No. B1132HGBA15062712
                                                                                     Re: ROC NATION SPORTS

                                            INSURING CLAUSE

Certain Underwriting members (called the “Company”) whose definitive numbers and proportions are
shown on the table attached to this Policy will pay the benefits described in this Policy, as applicable for:
        A. Temporary Total Disability; and/or
        B. Permanent Total Disability

subject to the terms, provisions, conditions, exclusions and exceptions on the SCHEDULE page and the
following pages, all of which form part of this Policy.




                                                      3
         Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 9 of 27
                                                                            Attaching to and forming a part of
                                                                            Policy No. B1132HGBA15062712
                                                                                  Re: ROC NATION SPORTS




                                     SEQUENCE OF CONTENTS
                                              Definitions
                                 Insured Person's Period of Coverage
                                               Benefits
                                      Exclusions and Limitations
                                         Uniform Provisions



                                              DEFINITIONS

Accident or Accidental means a single sudden and unexpected event, which occurs during the Policy
period at an identifiable time and place and which causes unexpected Bodily Injury at the time it occurs.

Act of Force or Violence, as used in the Exclusions provision, means an act against persons,
organizations or property of any nature, where one or both of the following applies:
        A. the effect is to intimidate or coerce a government or civilian population, or any segment
           thereof, or to disrupt any segment of the economy; or
        B. it appears that the intent is to intimidate or coerce a government, or to further political,
           ideological, religious, social or economic objectives or to express (or express opposition to) a
           philosophy or ideology.

Age means the Insured Person’s attained age on any Premium Due Date.

Bodily Injury/Injury means physical harm sustained by the Insured Person which is the direct cause of a
covered Accident occurring while this Policy is in force, independent of disease or bodily infirmity or any
other cause.

Company means the underwriting members whose definitive numbers and proportions are shown the
table attached to this policy.

Coverage Period means the period from the Effective Date of Coverage to the Expiration Date of
coverage as shown on the Insured Person's SCHEDULE.

Elimination Period means the consecutive days or months from the date the Insured Person sustains
Injury or contracts Sickness as stated in the SCHEDULE, during which no benefits are payable.

Employment Contract means the written agreement between You and any professional team,
association or Your employer.

Felony means any crime:
        A. which is defined as a felony by the laws of the jurisdiction where it occurred; and
        B. which results in an Insured Person's conviction of a felony.

Insured Person means the Insured Person named in the SCHEDULE.




                                                     4
        Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 10 of 27
                                                                              Attaching to and forming a part of
                                                                              Policy No. B1132HGBA15062712
                                                                                    Re: ROC NATION SPORTS

DEFINITIONS
(continued)

Mental or Nervous Disorders means any mental or nervous condition diagnosed by a Physician
according to the criteria in the current edition of Diagnostic and Statistical Manual of Mental Disorders,
and limited to severe impairment of an Insured Person’s mental, emotional or behavioral functioning on a
daily basis, regardless of whether the cause is organic.

Occupation/Sport means the Occupation/Sport shown in the SCHEDULE.

Off Season means the period between the last day of any Regular Season and the first day of the
following Regular Season.

Owner if other than the Insured Person means the person or entity who applied and paid for insurance
with respect to the Insured Person.

Participate / Participation / participating in his / her Occupation means that the Insured Person:
    1. is on the active roster of (a) the professional sports team as stated in the SCHEDULE for which
       the Insured Person is contractually obligated to play or (b) the collegiate sports team as stated in
       the SCHEDULE for which the Insured Person plays; and
    2. is dressed, available and physically able to play for such team or individual sport as stated in the
       SCHEDULE.

Physician means a legally qualified physician or surgeon other than a physician or surgeon who is
related to the Insured Person by blood or marriage.

Postseason means the officially scheduled championship competition games/races which are played by
qualifying teams following the completion of the Regular Season.

Regular Season means the period from the first to the last day of any Regular Season during which the
scheduled games/races of all league or association teams are to be played. "Regular Season" is deemed
to include the period during which the Insured Person's team plays at the end of the Regular Season to
break a tie and to determine which team will participate in the scheduled postseason playoffs.

Sickness or Disease means an Insured Person’s sickness, disease, illness, malady or complication of
pregnancy which manifests itself during the Coverage Period and is diagnosed by a Physician, except
infection which results from an Accidental Injury or accidental, involuntary or unintentional ingestion of a
contaminated substance.

Total Disability or Totally Disabled means that solely and directly as a result of Injury or Sickness the
Insured Person is certified by a Physician as being wholly and continuously unable to Participate in the
Occupation stated in the SCHEDULE.

We, Our, or Us means the Company.

Written Request means any form provided by Us for the particular request.

You or Your means the Insured Person named in the SCHEDULE.




                                                      5
        Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 11 of 27
                                                                             Attaching to and forming a part of
                                                                             Policy No. B1132HGBA15062712
                                                                                   Re: ROC NATION SPORTS

                             INSURED PERSON'S PERIOD OF COVERAGE



Effective Date: You will become covered under the Policy on the Effective Date shown on Your
SCHEDULE subject to:
        A. Payment of the required premium within the set time frame defined in Individual Grace
           period; and
        B. Satisfactory evidence of insurability.

Request for Change in Coverage: If the Owner gives Us a Written Request for a change in coverage for
which You are eligible and pay the required premium, the change will become effective on the later of:
        A. the date We receive the request; or
        B. the date We determine that You are insurable based upon evidence of insurability

Termination: Your coverage terminates when one of the following occurs:
        A. the date the policy is cancelled; or
        B. the date the Grace Period ends, if any required premium payment is not made;
        C. the date Your occupation changes from the Occupation as stated in the SCHEDULE (see
           Uniform Provision #7); or
        D. the expiration date shown in Your SCHEDULE.

In the event of A. or C. above, the Company will refund any unearned premium on a weighted pro- rate
cancellation basis. In no event will a refund be paid for more than one (1) year prior to the date the
Company receives notice of a change in the Insured Person's Occupation.

Termination will be without prejudice to any claim which began prior to the effective date of the
termination. We will not extend coverage beyond a date for which premium has not been paid.

Individual Grace Period: A Grace Period of thirty-one (31) days will be allowed from the Policy inception
for payment of the premium due. Coverage under the Policy will cease as of the end of the Grace Period
if payment is not received by the Company or its representative on or before such date.




                                                     6
        Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 12 of 27
                                                                             Attaching to and forming a part of
                                                                             Policy No. B1132HGBA15062712
                                                                                   Re: ROC NATION SPORTS

                                                BENEFITS

A. TEMPORARY TOTAL DISABILITY (T.T.D.):

Temporary Total Disability Monthly Benefit means that the monthly benefit amount which becomes
payable in the event of the Insured Person’s Total Disability. The T.T.D. monthly benefit is shown in the
SCHEDULE.

Temporary Total Disability Elimination Period means the number of consecutive days of Total
Disability for which no T.T.D. monthly benefit is payable. The T.T.D. Elimination Period is shown in the
SCHEDULE.

Temporary Total Disability Maximum Benefit Period means the maximum number of months of T.T.D.
monthly benefit which will be paid for any one period of Total Disability. The T.T.D. Maximum Benefit
Period is shown in the SCHEDULE.



TEMPORARY TOTAL DISABILITY BENEFIT

If the Insured Person becomes unable to Participate in the Occupation stated in the SCHEDULE because
of Total Disability, the Company will pay the T.T.D. monthly benefit. Benefits will:
    1. start after the T.T.D. Elimination Period; and
    2. continue so long as the Insured Person’s Total Disability continues; but not more than the T.T.D.
       Maximum Benefit Period.

Temporary Total Disability means that:
    1. the Insured Person becomes Totally Disabled and such Total Disability has continued without
       interruption for the entire T.T.D. Elimination Period; and
    2. at the end of the T.T.D. Elimination Period, the Insured Person’s Total Disability is medically
       determined to render him unable to Participate in the Occupation stated in the SCHEDULE.

Benefits shall be payable only for the period that the Insured Person is under the regular care of a
licensed Physician. If in the opinion of the Physician proving Your regular care that the future or
continued treatment would be of no benefit to You, regular care shall not be required.




                                                        7
        Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 13 of 27
                                                                             Attaching to and forming a part of
                                                                             Policy No. B1132HGBA15062712
                                                                                   Re: ROC NATION SPORTS

B. PERMANENT TOTAL DISABILITY (P.T.D.):
Permanent Total Disability Lump Sum Benefit means the lump sum benefit amount which becomes
payable in the event of the Insured Person’s Permanent Total Disability. The P.T.D. Lump Sum Benefit is
shown in the SCHEDULE.

We will pay the Permanent Total Disability Lump Sum Benefit Amount stated in the SCHEDULE if the
Insured Person:
    1. has a Total Disability which begins within 12 months of the Accident or first manifestation of any
       Sickness or Disease, and continues without interruption for the Elimination Period; and
    2. has satisfied the Elimination Period; and
    3. is under the regular care of a Physician throughout the duration of the Total Disability; and
    4. is living on the date the Permanent Total Disability Benefit Amount becomes payable; and
    5. has a Total Disability of continuous and indefinite duration that prevents the Insured Person from
       ever again Participating in his or her Occupation.



The Permanent Total Disability Lump Sum Benefit Amount shall become payable when all the
requirements set forth in Items 1, 2, 3, 4 and 5 are met. If in the opinion of the Physician proving Your
regular care that the future or continued treatment would be of no benefit to You, regular care shall not be
required.

The Benefit Amount and Elimination Period for Permanent Total Disability and Occupation are shown in
the SCHEDULE.




                                                     8
       Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 14 of 27
                                                                               Attaching to and forming a part of
                                                                               Policy No. B1132HGBA15062712
                                                                                     Re: ROC NATION SPORTS

                                    EXCLUSIONS AND LIMITATIONS

Exclusions: This Policy does not cover:
   1. Intentionally self-inflicted Injury, suicide or attempted suicide, whether attempted or inflicted while
      sane or insane;
   2. Injury, Sickness or Disease, and any resulting Total Disability or other disability, arising out of war
      or act of war, whether declared or not. Declared or undeclared War does not include acts of
      terrorism. “War” is used to mean:
       A. hostilities following a declaration of War by a governmental authority;
       B. if there is no declaration of War, then armed, open and continuous hostilities between two
          countries.
   3. Injury, Sickness or Disease, and any resulting Total Disability or other disability, arising out of an
      Act of Force or Violence, as defined, which involves the use, release or escape of pathogenic or
      poisonous biological or chemical materials or of nuclear materials, or which involves, directly or
      indirectly, nuclear reaction or radiation or radioactive contamination.
   4. Any Injury sustained while riding on, boarding or alighting from, any aircraft:
       A. as a pilot, crew member or student pilot;
       B. being used for stunt flying, racing or endurance tests, fire fighting, exploration
          *This exclusion does not apply to passengers who temporarily perform pilot or crew functions
          in a life threatening emergency;
   5. Injury, Sickness or Disease, and any resulting Total Disability or other disability, sustained by an
      Insured Person during or as a result of the commission or attempted commission of a felonious
      act, as defined by the laws of the jurisdiction where the crime takes place, which results in a
      conviction of the Insured Person.
   6. Injury, Sickness or Disease, and any resulting Total Disability or other disability, arising out of full-
      time active duty as a member of the Armed Forces of any country or international authority.
   7. The Insured Person
       A. being under the influence of any drugs, narcotics or alcohol that is not lawfully available,
          unless prescribed for the Insured Person by a Physician;
       B. using any drugs, narcotics in violation of the rules and regulations of the governing body of
          the sport in which the Insured Person plays; or
       C. using any performance enhancing anabolic steroids, stimulants and corticosteroids, unless
          prescribed for the Insured Person by a Physician.
   8. Injury, Sickness or Disease, and any resulting Total Disability or other disability, arising out of any
      activity or condition specifically excluded by name on an Endorsement or Specific Activity Rider
      forming a part of the Insured Person's Policy;
   9. An Insured Person's Mental or Nervous Disorder(s).
   10. Injury, Sickness or Disease, and any resulting Total Disability or other disability, arising out of an
       Insured Person's:
       A. participation in or practicing any other sport for pay as a member of a professional team or
          professional association other than the Insured Person's Occupation; and
       B. any activity specifically prohibited under the terms and conditions of the Insured Person’s
          Employment Contract;




                                                      9
      Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 15 of 27
                                                                          Attaching to and forming a part of
                                                                          Policy No. B1132HGBA15062712
                                                                                Re: ROC NATION SPORTS

EXCLUSIONS AND LIMITATIONS
(continued)


  11. Any amount exceeding the Total Amount of all Benefits Payable to Each Insured Person as
      stated in the SCHEDULE.
  12. Osteoarthritis, cumulative injury or any other degenerative process of the joints, bones, tendons
      or ligaments.
  13. Normal Pregnancy or childbirth.
  14. Death of the Insured Person.




                                                  10
       Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 16 of 27
                                                                           Attaching to and forming a part of
                                                                           Policy No. B1132HGBA15062712
                                                                                 Re: ROC NATION SPORTS

                                       UNIFORM PROVISIONS

CONDITIONS PRECEDENT TO RECOVERY. The conditions and provisions set forth herein are
conditions precedent to the obligation of the Company to pay any benefits hereunder.
   1. NOTICE OF CLAIM. Written notice of claim must be given within thirty (30) days after
      commencement of Total Disability or as soon thereafter as is reasonably possible. The notice
      must be given to the Company's authorized representative, as stated, in the SCHEDULE. Notice
      should include the Insured Person’s name and the Policy number.
   2. CLAIM FORMS. When the Company or its authorized representative as stated in the
      SCHEDULE receives the Notice of Claim, it will send the Owner forms for filing Proof of Disability.
      If these forms are not given by the Company or its authorized representative as stated in the
      SCHEDULE to the Owner within twenty (20) days, the Owner will meet the Proof of Disability
      requirement by submitting to the Company a written statement of the nature and extent of the
      Accidental Bodily Injury or Sickness or Disease providing all the information as required and
      within the time period set forth in the Proof of Disability provision in this Policy.
   3. PROOF OF DISABILITY. Written Proof of Disability must be submitted by the Owner to the
      Company’s authorized representative as stated in the SCHEDULE within ninety (90) days after
      commencement of Total Disablement. If it is not reasonably possible to give written Proof of
      Disability and the completed certification in the time required, the Company will not reduce or
      deny the claim for this reason if the proof and certification are filed as soon thereafter as
      reasonably possible. In any event, the proof and certification required must be given no later than
      one (1) year from the date of commencement of Permanent Total Disability unless the Owner or
      Insured Person was legally incapacitated.
       The Proof of Disability, should be on a form supplied by the Company and shall provide at a
       minimum the following information:
       A. Details of the nature and extent of the Accidental Bodily Injury or Sickness; and
       B. The date of commencement of the Insured Person’s Total Disablement; and
       C. The name and address of all treating Physician(s) and hospital(s) and an authorization
          allowing the Company to obtain all records the Company deem necessary to evaluate the
          claim. This information need only be submitted with the initial Incident Report Form unless a
          new Physician or hospital has treated the Insured Person since the previous submission; and
       The Owner or Insured Person shall notify the Company of any change in treating Physician(s) or
       hospital(s), and shall provide appropriate authorizations allowing the Company and its authorized
       representative to obtain records from such Physician(s) or hospital(s).
   4. CERTIFICATION OF PERMANENT TOTAL DISABILITY. Permanent Total Disability must be
      certified by a Physician, other than the Insured Person or a member of the Insured Person’s
      immediate family, appointed by the Owner. The Company may also appoint a Physician to
      examine the insured person. If the two Physicians cannot arrive at an agreement, a third
      Physician will be chosen by the first two Physicians. If the two Physicians fail to agree in the
      selection of a third Physician within thirty (30) days of their appointment, each of them shall name
      two of whom the other shall decline one, and the decision shall be made by drawing lots. The
      majority decision of the three Physicians will be binding.
   5. COOPERATION. The Insured Person and the Owner shall provide, assist, and cooperate with
      the Company and its authorized representative as stated in the SCHEDULE in the investigation of
      the incident or claim. In no event shall the Company be liable to pay any benefits hereunder
      unless the Insured Person and the Owner cooperate with the Company and it authorized
      representative.




                                                   11
      Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 17 of 27
                                                                         Attaching to and forming a part of
                                                                         Policy No. B1132HGBA15062712
                                                                               Re: ROC NATION SPORTS

UNIFORM PROVISIONS
(continued)
      The Owner and Insured Person shall furnish to the Company or its authorized representative as
      stated in the SCHEDULE all information which the Company may reasonably require with regard
      to matters pertaining to this Policy. All documents, books, records, medical information and any
      other information inspection and audit by the Company or authorized representative as stated in
      the SCHEDULE at all reasonable times during the term of this Policy and within one (1) year of its
      final termination or until the resolution of all claims hereunder, whichever is later.
      In no event shall the Company be liable to pay any benefits hereunder unless the Owner and the
      Insured Person cooperate with the Company and its authorized representative.
  6. PHYSICAL EXAMINATION. After initial notice or submission of a claim form, any Physician
     appointed by the Company shall be allowed, so often as may be reasonably necessary, to
     conduct an examination of the Insured Person. Any such examination shall be at the Company’s
     expense.
  7. CHANGE OF OCCUPATION. If the Insured Person changes his or her Occupation or duties
     other than what is stated in the SCHEDULE, the Company must be notified in writing prior to such
     change at its administrative office as specified in the SCHEDULE. The Company will then either:
      A. increase or reduce the premium in accordance with the benefit amount and occupational risk;
         or
      B. end coverage.
  8. ASSIGNMENT. An assignment of this Policy will not be binding until the Company has received,
     approved and has recorded a written instrument to that effect. The Company is not responsible
     for the validity and sufficiency of an assignment.
  9. FRAUD, MISSTATEMENT OR CONCEALMENT. Any fraud, misstatement or concealment,
     either in the statement of proposal made by or on behalf of the Insured Person prior to or when
     effecting this Insurance, or any fraudulent claim made hereunder, shall render this Insurance null
     and void, and all claims hereunder shall be forfeited.
  10. MISSTATEMENT OF AGE. If the Age of the Insured Person has been misstated, all amounts
      payable under this Policy will be such as the premium paid would have purchased at the correct
      Age.
  11. PAYMENT OF PREMIUM. Premiums are payable in advance and in no case will payment of any
      premium continue the Policy in force beyond the next premium due date, except as provided by
      the Grace Period. Failure to pay a premium by the due date or within the Grace Period is a
      default in payment of premium. A default of premium payment will terminate this Policy and all
      coverage shall cease hereunder from the date of such termination.
  12. TIME LIMIT ON CERTAIN DEFENSES. After two (2) years from the Effective Date of this Policy,
      only fraudulent misstatements made in the application may be used to void this Policy or deny
      any claim for Accidental Bodily Injury or Sickness or Disease commencing after the expiration of
      such two (2) year period.
  13. ENTIRE CONTRACT CHANGES. This Policy, including the applications, riders, endorsements
      and any attached papers, constitutes the entire contract between the Owner and the Company.
      Only an authorized officer of the Company can authorize a change or waive any provisions in this
      Policy. The approval must be noted on or attached to this Policy. No agent has the authority to
      change this Policy or to waive any of its conditions.




                                                 12
      Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 18 of 27
                                                                         Attaching to and forming a part of
                                                                         Policy No. B1132HGBA15062712
                                                                               Re: ROC NATION SPORTS

UNIFORM PROVISIONS
(continued)
  14. CONFORMITY WITH STATE LAW. Any provision of this Policy which, on its Effective Date, is in
      conflict with the laws of the state in which the Policy was issued, is amended to conform to the
      minimum requirements of such laws.
  15. REFUND OF BENEFITS (P.T.D. ONLY). In the event the Company pays a claim under this
      Policy and the Insured Person subsequently recovers sufficiently to resume the Occupation as
      stated in the SCHEDULE, all benefits paid hereunder by the Company shall be immediately
      repaid to the Company by the recipient of such benefits.
  16. TIME OF PAYMENT OF CLAIM. All benefits payable under this Policy for any Accidental Bodily
      Injury or Sickness will be paid after the expiration of the Elimination Period as stated in the
      SCHEDULE and upon receipt by the Company or its authorized representative of satisfactory
      written Proof of Disability, and after the Company has completed an investigation of such
      incidents or claim.
  17. PAYMENT OF CLAIMS. The Company will pay the Owner of this Policy any benefits due unless
      a Beneficiary other than the Owner has been properly designated to receive such proceeds.
  18. LEGAL ACTION. No legal action may be brought to recover on this Policy within sixty (60) days
      after the expiration of the Rehabilitation Period as stated in the SCHEDULE and the written proof
      of Disability has been given as required by this Policy. No such action may be brought after three
      (3) years from the time the written proof of Disability is required to be given.
  19. CHANGE OF BENEFICIARY. The Owner of this Policy may change the beneficiary at any time
      by sending a written notice to the Company at its administrative offices, as specified in the
      SCHEDULE. The Beneficiary’s consent is not required for this or any other change in this Policy,
      unless the designated Beneficiary is the Insured Person. The change will take effect on the date
      the request is signed or on the date the Company receives it, whichever is the later.
  20. SUBROGRATION. The Company will be subrogated to any rights the Owner may have against
      any third party whose acts or omissions result in a Total Disability for which benefits are paid
      under this policy. The Company may, at its option, commence legal action against such third
      party to recover any payments made under the Policy.
  21. REIMBURSEMENT. The Company has the right to be reimbursed for any benefits paid or
      required to be paid under the policy in the event the Owner recovers payment from any third party
      whose acts or omissions result in a Total Disability. If the Owner recovers payment from a third
      party in connection with any judgment, settlement, arbitration award or other form or recovery or
      monetary award, the Owner must reimburse the Company the lesser of (a) the amount of
      payment made or required to be made by the Company; or (b) the amount recovered from the
      third party less any reasonable legal fees associated with the recovery.




                                                 13
        Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 19 of 27
                                                                             Attaching to and forming a part of
                                                                             Policy No. B1132HGBA15062712
                                                                                   Re: ROC NATION SPORTS



                           LLOYD'S PRIVACY POLICY STATEMENT

        UNDERWRITERS AT LLOYD’S, LONDON

The Certain Underwriters at Lloyd’s, London want you to know how we protect the confidentiality of your
non-public personal information. We want you to know how and why we use and disclose the information
that we have about you. The following describes our policies and practices for securing the privacy of our
current and former customers.

        INFORMATION WE COLLECT

The non-public personal information that we collect about you includes, but is not limited to:
    •   Information contained in applications or other forms that you submit to us; such as, name,
        address, and payment history.
    •   Information about your transactions with our affiliates or other third-parties; such as, balances
        and payment history.
    •   Information we receive from a consumer-reporting agency; such as, credit-worthiness or
        credit history.

        INFORMATION WE DISCLOSE

We disclose the information that we have when it is necessary to provide our products and services. We
may also disclose information when the law requires or permits us to do so.

        CONFIDENTIALITY AND SECURITY

Only our employees and others who need the information to service your account have access to your
personal information. We have measures in place to secure our paper files and computer systems.

        RIGHT TO ACCESS OR CORRECT YOUR PERSONAL INFORMATION

You have a right to request access to or correction of your personal information that is in our possession.

        CONTACTING US

If you have any questions about this privacy notice or would like to learn more about how we protect your
privacy, please contact the agent or broker who handled this insurance. We can provide a more detailed
statement of our privacy practices upon request.
LSW1135B




                                                     14
        Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 20 of 27
                                                                                 Attaching to and forming a part of
                                                                                 Policy No. B1132HGBA15062712
                                                                                       Re: ROC NATION SPORTS



                                SERVICE OF SUIT CLAUSE (U.S.A.)

It is agreed that in the event of the failure of the Underwriters hereon to pay any amount claimed to be due
hereunder, the Underwriters hereon, at the request of the Assured (or Reinsured), will submit to the
jurisdiction of a Court of competent jurisdiction within the United States. Nothing in this Clause constitutes or
should be understood to constitute a waiver of Underwriters' rights to commence an action in any Court of
competent jurisdiction in the United States, to remove an action to a United States District Court, or to seek
a transfer of a case to another Court as permitted by the laws of the United States or of any State in the
United States. It is further agreed that service of process in such suit may be made upon –
Mendes & Mount
750 Seventh Avenue
New York, NY 10019
U.S.A.

Foley & Lardner LLP (if California)
555 California Street, Suite 1700
San Francisco, CA 94104-1520
U.S.A.

Locke Lord LLP (if Illinois)
111 South Wacker Drive
Chicago, Illinois 60606
U.S.A.

and that in any suit instituted against any one of them upon this contract, Underwriters will abide by the final
decision of such Court or of any Appellate Court in the event of an appeal.
The above-named are authorized and directed to accept service of process on behalf of Underwriters in any
such suit and/or upon the request of the Insured (or Reinsured) to give a written undertaking to the Assured
(or Reinsured) that they will enter a general appearance upon Underwriters' behalf in the event such a suit
shall be instituted.
Further, pursuant to any statute of any state, territory or district of the United States which makes provision
therefore, Underwriters hereon hereby designate the Superintendent, Commissioner or Director of
Insurance or other officer specified for that purpose in the statute, or his successor or successors in office,
as their true and lawful attorney upon whom may be served any lawful process in any action, suit or
proceeding instituted by or on behalf of the Assured (or Reinsured) or any beneficiary hereunder arising out
of this contract of insurance (or reinsurance), and hereby designate the above-named as the person to
whom the said officer is authorized to mail such process or a true copy thereof.
NMA 1998




                                                       15
Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 21 of 27
                                                                Attaching to and forming a part of
                                                                Policy No. B1132HGBA15062712
                                                                      Re: ROC NATION SPORTS



            NUCLEAR/RADIOACTIVE EXCLUSION CLAUSE

    This insurance does not cover claims in any way caused or contributed to by:
           Nuclear reaction, nuclear radiation or radioactive contamination

                                     LSW1210




                                        16
Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 22 of 27
                                                       Attaching to and forming a part of
                                                       Policy No. B1132HGBA15062712
                                                             Re: ROC NATION SPORTS



                           SECURITY LIST

                POLICY NUMBER: B1132HGBA15062712
                         Lloyd’s Underwriters
                      =====================

                 45.455%      Lloyd’s Syndicate 382
                 12.121%      Lloyd’s Syndicate 1967
                 12.121%      Lloyd’s Syndicate 780
                  9.091%      Lloyd’s Syndicate 3623
                  6.061%      Lloyd’s Syndicate 2007
                  6.061%      Lloyd’s Syndicate 1225
                  6.061%      Lloyd’s Syndicate 2468
                  3.029%      Lloyd’s Syndicate 5678


                              C/o. Lloyd’s of London
                              1 Lime Street
                              London
                              EC3M 7HA

                 =======
                 100.00%
                 =======




                                17
        Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 23 of 27
                                                                               Attaching to and forming a part of
                                                                               Policy No. B1132HGBA15062712
                                                                                     Re: ROC NATION SPORTS



                                    SEVERAL LIABILITY NOTICE

The subscribing insurers’ obligations under contracts of insurance to which they subscribe are several
and not joint and are limited solely to the extent of their individual subscriptions. The subscribing insurers
are not responsible for the subscription of any co-subscribing insurer who for any reason does not satisfy
all or part of its obligations.
08/94
LSW1001 (INSURANCE)




                                                      18
        Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 24 of 27
                                                                          Attaching to and forming a part of
                                                                          Policy No. B1132HGBA15062712
                                                                                Re: ROC NATION SPORTS



                    SANCTION LIMITATION AND EXCLUSION CLAUSE

No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or
provide any benefit hereunder to the extent that the provision of such cover, payment of such claim or
provision of such benefit would expose that (re)insurer to any sanction, prohibition or restriction under
United Nations resolutions or the trade or economic sanctions, laws or regulations of the European Union,
United Kingdom or United States of America.


LMA3100
15 September 2010




                                                   19
        Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 25 of 27
                                                                               Attaching to and forming a part of
                                                                               Policy No. B1132HGBA15062712
                                                                                     Re: ROC NATION SPORTS



                                      POLICY MODIFICATIONS

ENDORSEMENT NO. 01


Name of Insured Person: ANDRE WARD

Policy Modifications: The Policy is amended by the addition of the following:
Recurrent Disability Period and Rehabilitation Period shall be:

If, following Total Disability, the Insured Person Participates in his or her Occupation for ninety (90) days
or more, any Total Disability beginning thereafter will constitute a separate and distinct Total Disability,
subject to all the provisions of this Policy

If the Insured Person Participates in his or her Occupation for less than ninety (90) days, any subsequent
Total Disability arising out of the same Injury, Sickness or Disease will be deemed a part of the prior Total
Disability solely for purposes of determining the Elimination Period.

A separate Elimination Period shall be required if the subsequent disability results from an Injury,
Sickness or Disease that is unrelated to the Injury, Sickness or Disease resulting in the prior Total
Disability.




Additional Premium:      N/A
Return Premium:          N/A
Date of Issue:           December 21, 2015


ENDORSEMENT: This endorsement forms a part of Policy No. B1132HGBA15062712 and is effective
December 23, 2015. This endorsement does not vary, waive, alter or extend any of the terms, conditions,
or provisions of the Policy, except as stated herein.

                                                           Signed for International Specialty Insurance, Inc.




                                                                         Authorized Representative




                                                      20
Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 26 of 27




                 REDACTED
    Case 3:18-cv-07551-WHA Document 1-1 Filed 12/14/18 Page 27 of 27



!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!



!
                     One$Lime$Street$London$EC3M$7HA$
